People v Patel (2016 NY Slip Op 05723)





People v Patel


2016 NY Slip Op 05723


Decided on August 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
L. PRISCILLA HALL, JJ.


2007-01272
 (Ind. No. 2335/06)

[*1]The People of the State of New York, respondent, 
vVinod Patel, appellant.


Vinod Patel, Woodbourne, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and Donald Berk of counsel), for respondent.
Mitchell Dranow, Sea Cliff, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 15, 2010 (People v Patel, 74 AD3d 1098), affirming a judgment of the Supreme Court, Nassau County, rendered January 11, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., CHAMBERS, DICKERSON and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court